Citation Nr: 0941985	
Decision Date: 11/04/09    Archive Date: 11/09/09

DOCKET NO.  07-28 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES


1.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected coronary artery 
disease.

2.  Entitlement to an increased evaluation for hiatal hernia, 
currently evaluated as 60 percent disabling.

3.  Entitlement to an increased evaluation for coronary 
artery disease with history of myocardial infection, 
currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.C. Schingle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to May 1996.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, that denied the Veteran's claim.  The 
Veteran had a hearing before the Board in July 2009 and the 
transcript is of record.

The to issue of entitlement to service connection for 
hypertension, to include as secondary to service-connected 
coronary artery disease is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

On July 23, 2009, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
appellant that a withdrawal of the appeal of entitlement to 
increased evaluations for hiatal hernia and coronary artery 
disease is requested.




CONCLUSION OF LAW

The criteria for withdrawal of the appeal of increased 
evaluations for hiatal hernia and coronary artery disease by 
the appellant have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. § 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2009).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2008).  The record shows 
that the Veteran filed a substantive appeal with regard to 
the issues of entitlement to increased evaluations for hiatal 
hernia and coronary artery disease.  In a statement received 
at a July 2009 Board hearing, the Veteran withdrew the 
appeals.  Hence, there remains no allegation of error of fact 
or law for appellate consideration regarding the claims.  
Accordingly, the Board does not have jurisdiction to review 
the claims of entitlement to increased evaluations for hiatal 
hernia and coronary artery disease and they are dismissed.


ORDER

The appeal as to increased evaluations for hiatal hernia and 
coronary artery disease is dismissed.




REMAND

Although further delay is regrettable, additional development 
is needed in order to adjudicate the remaining issue on 
appeal.

Applicable VA governing legal criteria provide direct service 
connection requires a finding that there is a current 
disability that has a definite relationship with an injury or 
disease or some other manifestation of the disability during 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  A disorder 
may be service connected if the evidence of record, 
regardless of its date, shows that the Veteran had a chronic 
disorder in service or during an applicable presumptive 
period, and that he still has such a disorder.  38 C.F.R. § 
3.303(b) (2009); Savage v. Gober, 10 Vet. App. 488, 494- 95 
(1997).  Such evidence must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495.  For the showing 
of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b) (2009).  Disorders diagnosed after 
discharge may still be service connected if all the evidence, 
including pertinent service records, establishes that the 
disorder was incurred in service.  38 U.S.C.A. § 1113(b) 
(West 2002); 38 C.F.R. § 3.303(d) (2009).

In this case, the Veteran contends that his current 
hypertension is due to service or service-connected coronary 
artery disease.  Specifically, he reported experiencing high 
blood pressure and chest pains in service and immediately 
after service discharge.  See July 2009 hearing transcript.

A review of the service treatment records shows no evidence 
of treatment for hypertension during service; however, the 
records do show evidence of multiple complaints of and 
treatment for chest pains and tightness without diagnosis.  




Post-service medical records from 1997 to 2009 show treatment 
for coronary artery disease and hypertension.  The Veteran 
suffered from and was treated for a heart attack in November 
1997.  Hypertension was diagnosed at that time.

Historically, in September 2005, the RO granted service 
connection for the Veteran's coronary artery disease with 
history of myocardial infarction based on evidence that the 
disorder manifested in service.

The Board notes that the evidence of record shows no 
diagnosis of hypertension within one year of service 
discharge; however, the evidence shows the Veteran 
experienced a heart attack in November 1997, approximately 
1.5 years after discharge.  Coronary artery disease and 
hypertension were diagnosed at that time.  The Veteran 
testified that he experienced chest pains from 1996 until his 
heart attack in 1997, although he was not treated by a 
physician during that time.  

In a December 2005 VA examination report, the examiner noted 
that the Veteran's hypertension and coronary artery disease 
conditions appeared at the same time, thus it was impossible 
to identify which gave rise to the other and they may have 
developed simultaneously.  

In an April 2007 VA medical opinion report, the examiner 
opined that the Veteran's hypertension was not due to 
service.  The examiner based his opinion on the fact that at 
the time of his 1997 heart attack, the Veteran had not been 
treated for or diagnosed with hypertension.  He did not 
address the likelihood of whether the Veteran's hypertension 
had its onset within the first postservice year.

In this regard, the Board notes that in addition to the 
governing legal criteria set forth above, the law provides 
that where a Veteran had active service continuously for 90 
days or more during a period of war, and hypertension becomes 
manifest to a degree of 10 percent or more within 1 year from 
date of termination of such service, such disease shall be 
presumed to have been incurred or aggravated in service, even 
though there is no evidence of such disease during the period 
of service.  It is not required that the disease be diagnosed 
in the presumptive period, but only that there be then shown 
by acceptable medical or lay evidence characteristic 
manifestations of the disease to the required degree, 
followed without unreasonable time lapse by definite 
diagnosis. Symptomatology shown in the prescribed period may 
have no particular significance when first observed, but in 
light of subsequent developments it may gain considerable 
significance.  38 C.F.R. 3.307(c) (2009).  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2009).

The Board also emphasizes that the Veteran is competent to 
report his experience of symptoms of chest pain during 
service and in the one-year post service period.  The United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) has indicated that the Board may not rely on a 
medical opinion in which it is determined that a veteran's 
lay statements lack credibility solely because it is not 
corroborated by contemporaneous medical records.  Buchanan v. 
Nicholson, 451 F.3d 1331, 1336, 1337 (Fed. Cir. 2006).  To be 
adequate, a medical opinion must be based upon an accurate 
factual premise.  Reonal v. Brown, 5 Vet. App. 458, 461 
(1993).  This includes considering a veteran's lay assertions 
of symptomatology that he is competent to observe, unless the 
Board has explicitly found that the assertions are not 
credible.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The 
Board will remand this case again for a supplemental medical 
opinion to determine the likelihood of whether the Veteran's 
hypertension developed in service or within one year of 
service discharge, prior to his 1997 heart attack, based on 
the premise that the Veteran is competent to observe his 
symptoms of chest pain during and since service.  See also 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (holding 
"It is the factually accurate, fully articulated, sound 
reasoning for the conclusion, not the mere fact that the 
claims file was reviewed, that contributes probative value to 
a medical opinion").  

Because this case presents complex medical and unresolved 
factual questions and the Board is precluded from reaching 
its own unsubstantiated medical conclusions, further 
development is required.  See Jones v. Principi, 16 Vet. App. 
219, 225 (2002), citing Smith v. Brown, 8 Vet. App. 546, 553 
(1996) (en banc); Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  Specifically, the Board finds that an additional VA 
medical opinion should be obtained to determine if the 
Veteran's hypertension manifest in service or within one year 
of service discharge.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain a 
supplemental VA medical opinion to 
determine the likelihood that the 
Veteran's hypertension had its onset in 
service or within one year of service 
discharge.  The examiner should review the 
claims file to specifically include the 
service treatment records and 1997 
treatment records.  The examiner should 
respond to the following:

a.	 Is it at least as likely as not that 
the onset of the Veteran's 
hypertension was in service or 
manifest within one year of service 
discharge.  In responding to this 
question, the examiner should note 
that it is not required that 
hypertension be diagnosed in the one 
year period after discharge (May 1996 
to May 1997), but only that there be 
then shown by acceptable medical or 
lay evidence characteristic 
manifestations of the disease to the 
required degree, followed without 
unreasonable time lapse by definite 
diagnosis.  In the opinion, the 
examiner should address the Veteran's 
statements regarding chest pain 
symptoms in service, and chest pain 
symptoms after service, noting that 
the Veteran is competent to report 
symptoms that he experienced.  

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

2.  The AMC should then readjudicate the 
claim on appeal in light of all of the 
evidence of record.  If the issue remains 
denied, the appellant and his 
representative should be provided with a 
supplemental statement of the case as to 
the issue on appeal, and afforded a 
reasonable period of time within which to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


